UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 1, 2015 BERRY PLASTICS GROUP, INC. (Exact name of registrant as specified in charter) Delaware 1-35672 20-5234618 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Oakley Street Evansville, Indiana 47710 (Address of principal executive offices / Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 2.02Results of Operations and Financial Condition. On May 1, 2015, Berry Plastics Group, Inc. (“Berry”) issued a press release regarding its financial results for the quarter ended March 28, 2015.Berry’s press release is attached as Exhibit99.1 to this Current Report on Form 8-K and incorporated by reference herein. The information in this Item 2.02 of this Current Report on Form 8-K and the Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit Number Description Press Release dated May 1, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BERRY PLASTICS GROUP, INC. (Registrant) May 1, 2015 By: /s/ Jason K. Greene Jason K. Greene Executive Vice President and General Counsel
